CELEBREZZE, Circuit Judge
(dissenting) .
I respectfully dissent. I believe there is insufficient evidence to support the jury verdicts under either of the theories of relief posed by Plaintiffs-Appel-lees.
Neither Osborne’s account of the events preceding the accident nor the physical evidence supports a finding that he was negligent under the last clear chance doctrine. And although there were some inconsistencies in Osborne’s estimates of the several distances between his truck and the oncoming Whitt vehicle, these inconsistencies cannot serve as a springboard from which the jury could create its own evidence to support Osborne’s negligence under the last clear chance doctrine.
Moreover, even if there had been sufficient evidence to otherwise warrant the jury’s consideration of the last clear chance doctrine, I believe that doctrine would nonetheless have been inapplicable because Whitt’s negligence was clearly continuing and concurrent with any conceivable negligence of Osborne. See Gardner’s Masonry Contractors, Inc. v. St. Louis-San Francisco Ry., Tenn.App., 470 S.W.2d 925, 948-949 (1971).
Nor do I find sufficient evidence to support Plaintiffs-Appellees’ alternate theory that Osborne was negligently operating his truck left of center. I believe the physical evidence in the present ease is much less persuasive than that in Underwood v. Redwing Carriers, Inc., Tenn., 462 S.W.2d 868 (1971). In fact, the only physical evidence of any probative value is the skid marks of Osborne’s truck, which appear to fully support his version of the accident.
I realize that this Court is not to attempt to weigh the evidence or sit as a trier of fact. From the multiple issues and theories of recovery in this case, however, I am unable to find sufficient evidence to establish any set of facts which would support the jury’s verdicts.
I would reverse the judgment of the District Court and remand the ease for further proceedings on DuPont’s suit against Norris Industries.